DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 23, 2019 and February 03, 2020 is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 7-12, 16-21, and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kreamer (US 5,758,638) in view of Jones, Jr. et al. (US 5,724,986).
As per claim 1, Kreamer discloses a metered dose inhaler (MDI) training device (10, 12, figure 1), comprising:
a housing in a form of an inhaler body (14) comprising an inhalation port in a form of a mouthpiece (20), an opening in a form of a passage (28) for receiving ambient air, the inhalation port (20) and the opening (22) are fluidly connected to provide an air flow channel (24) and a valve (inherently included as shown in figure 1), wherein the  inhalers is configured to deliver the appropriate dose when the inhaler is activated 
 during the beginning of an inhalation period of the user (col. 2, 19-24 and lines 53-62); and 
during a process of inhalation, a user pushes the housing upwardly toward a pressurized medicament dispenser (18) (col. 3, lines 9-23).
Kreamer discloses the instant claimed invention except for the valve being not allowed to enter the opened state if the actuation member is actuated prior to inhalation through the inhalation port.  Jones Jr. et al. disclose a metered dose inhaler (20) includes a housing (28) comprising an inhalation port  (27), an opening (31) for receiving ambient air, the inhalation port (20) and the opening (31) are fluidly connected to provide an air flow channel (figure 2) and a valve member for allowing droplets in the medication to settle in a cavity, wherein the valve member opens when a user inserts a mouthpiece to his/her mouth and presses the top of the canister while inhaling (figure 1 and col. 2, lines 31-36 and col. 3, lines 30-34)  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to utilize the system as taught by Jones Jr. et al. in the system as disclosed by Kreamer for the purpose of actuating the device to spay the compound of medication to the user mouth and preventing any discharges the medication prior to inhalation.
As per claim 2, Jones Jr. et al. disclose when the actuation member is actuated during inhalation through the inhalation port, the valve is permitted to assume the opened state to allow air to pass through the opening and the inhalation port when the user inserts a mouthpiece to his/her mouth and presses the top of the canister while inhaling (figure 1, col. 1, line 23-28 and col. 3, lines 11-15).
As per claim 3, Kreamer further disclose a whistle (30, figure 1) disposed between the opening (22) and the inhalation port (20), wherein the ambient air traverses the whistle during an inhalation when the valve (inherently included) in the opened state (activated), such that when the air traverses the whistle at a predetermined flow rate, the whistle produces an audible signal, providing a feedback to a user (see abstract and col. 2, lines 59-63).
As per claim 4, Jones Jr. et al. disclose the valve comprises a deflectable flap (col. 5, lines 26-28).
As per claim 7, Jones Jr. et al. disclose the actuation member comprises a canister (C, figure 4), wherein at least a portion of the canister abuts the valve to maintain the valve in the closed state if the actuation member is actuated prior to inhalation through the inhalation port (see abstract and col. 3, lines 53-61).
As per claim 8, since Jones Jr. et al. disclose the valve controlling the closing and opening state of the canister when in used or vice versa, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to use a septum material for differentiating/separates between closing and opening state.
As per claim 9, Kreamer further discloses a signal output component (audio or visual signal generator (see abstract).
As per claim 10, Since Jones Jr. et al. disclose the signal output component comprises a visual output component in a form of an LCD (25, figure 5), it would have been obvious to a person having ordinary skill in the art at the time the invention was made to use LEDs for the purpose of indicating the state of the inhaler to the user.
As per claim 11, Jones, Jr. et al. discloses LCD (25) disposed on the actuator (figures 4-5), it would have been obvious to one having ordinary skill in the art at the time the invention was made to LEDs instead of LCD, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
As per claim 12, Kreamer discloses when flow of air through the port activate an audio or visual signal generator (see abstract) and Jones Jr. et al. disclose the LCD being activated upon inhalation through the inhalation port during actuation of the actuation member being activated indicating when the medication at a predetermined inspiration flow during an inspiratory procedure.
As per claims 16-21 and 37, refer to claims 1-4, 7-12 above.

Allowable Subject Matter
Claims 5-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Samson et al. (US 2016/0325058) disclose an inhaler comprises s housing, a dispensing portion, a sensor configured to sense air flow within the dispensing portion, and a processor configured to transmit a signal indicative of the sensed air flow.
Von Hollen et al. (US 2013/0008436) disclose a drug delivery apparatus comprises a medication storage and delivery device having an outlet and a feedback and a compliance device (32) coupled thereto, wherein the feedback and compliance device has an opening, and the outlet of the medication storage and delivery device is received through the opening. 
Jones (US 2005/0161467) discloses a medicament dispenser comprising a housing having an outlet; a medicament container locatable within said housing; an electronic dose counter associated with said outlet; wherein said dose release dispensable from said medicament container through said outlet; and means for detecting changes in the performance of the sensor attributable to contamination or degradation and for adjusting the operation of the dispenser to compensate.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAI T. NGUYEN whose telephone number is (571)272-2961. The examiner can normally be reached Mon-Fri: 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 571-272-6338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TAI T NGUYEN/Primary Examiner, Art Unit 2685                                                                                                                                                                                                        
May 18, 2022